DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Request for Continued Examination filed on January 3, 2021 and Applicant’s Response dated December 13, 2021. Claims 1-5, 7-15, and 17-20 are presently pending and are presented for examination. 	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2021 has been entered.
 
Response to Amendments
In view of Applicant’s arguments filed January 3, 2021, Examiner withdraws the previous 35 U.S.C. 112(b) rejections for claims 3 and 13; maintains the previous 35 U.S.C. 112(b) rejections for claims 7 and 17; and maintains the previous prior art rejections for claims 1-5, 7-15, and 17-20. 

Response to Arguments
Applicant's arguments filed January 3, 2021 have been fully considered but they are not persuasive.

Applicant argues that the amendments overcome the previous 35 U.S.C. 112(b) rejections of claims 7 and 17; see Response at p. 6. However, the amendments fail to overcome the rejections as restated below. Therefore, Examiner is unpersuaded and maintains the corresponding rejections.

Applicant argues that Wood fails to disclose "determine based upon the first data, a second location relative to a second portion of the trailer, wherein the second location is a different location than the first location, and the second portion is different from the first portion"; see Response at p. 7. More specifically, Applicant argues that the collection of trailer parameter data while a vehicle is traveling around a trailer, as disclosed by Wood, is insufficient for teaching these limitations; see Response at p. 7-8. Examiner respectfully disagrees. The movement around the vehicle while collecting trailer parameter data necessitates different locations which are at least on two different sides of the trailer, because the data is collected while going around the trailer. If the first data is collected on the first side of the trailer (i.e., a first location at a first position), and the second data is collected at the rear of the trailer (i.e., a second location at a second position different than the first position), which is necessitated by the continuous collection of data while circling the trailer, then the limitations are met. Therefore, Examiner is unpersuaded and maintains the previous rejections.

Applicant argues that Examiner is using too broad of an interpretation of Wood; see Response at p. 8. Examiner respectfully disagrees. In this case, Wood discloses the broader invention which necessarily includes the current claim limitations. Wood discloses continuous collection of data which comprises the data that the claims require. It is understood that the current claims require less data collection, but the claims do not preclude the collection of more data. Therefore, Examiner is unpersuaded and maintains the previous rejections.

Applicant's arguments relating to the first and second locations were previously addressed in the Final Rejection dated October 1, 2021 and will not be addressed again here; see Final Response dated October 1, 2021 at least at Sections 5 and 6. The arguments are unpersuasive for at least the same reasoning previously discussed. Therefore, Examiner is unpersuaded and maintains the previous rejections.

Applicant argues that the claims require that the second location determines characteristics of the trailer not found at the first location such that redundancy is avoided; see Response at p. 9. However, the claims do not require such a narrow interpretation. In fact, any movement of the sensor collection device relative to the trailer between capture points satisfies the present claim limitations, because the claims only require that there be two locations for capture and that the two locations be capable of collecting different portions of the trailer. Any movement around a trailer will change the angle of capture and will necessarily require the capture of a new portion of the trailer. Additionally, the fact that the intent is to not capture redundant information is irrelevant, because the claims do not preclude the capture of additional 

The remaining arguments are essentially the same as those addressed above and are unpersuasive for at least the same reasoning. Therefore, Examiner is unpersuaded and maintains the previous rejections.
 
Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 11, along with the corresponding dependent claims 2-5, 7-10, 12-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of independent claims 1 and 11 recites the desired path is a path that is the shortest distance between the first location and the second location. No support for this limitation has been found in the specification. Instead, the specification defines the desired path as “a path that may cover the shortest distance in between the first and second locations while also avoiding or being free of objects or obstacles”; see Present Specification at [0028]. While 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 7, 11 and 17 along with the corresponding dependent claims 2-5, 8-10, 12-15, and 18-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term desired path in claims 1, 7, 11, and 17 is a relative term which renders the claim indefinite.  The term desired path is not defined sufficiently by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, different people may consider different paths the “desired” path based on differing criteria and/or different past experiences. Additionally, merely stating that a path is the shortest path (which Examiner is interpreting as free of objects, as per 35 U.S.C. 112(a) above), it is unclear what sufficient clearance from obstacles would be. Therefore, the scope of the claims are unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2019/0056736 (hereinafter, “Wood”).

Regarding claim 1, Wood discloses a system for estimating characteristics of a trailer, the system comprising: 
a trailer (see at least Fig. 1 and [0022]; the cargo trailer (i.e., trailer)); 
a vehicle (see at least Fig. 1 and [0022]; the self-driving tractor (i.e., vehicle)); 
a sensor positioned on the vehicle (see at least Fig. 1 and [0022]; the sensor array includes at least one sensor which is connected to the self-driving tractor (i.e., vehicle)); 
a camera positioned on the vehicle and configured to capture video of the trailer (see at least Fig. 1, [0022], and [0041]; the array of sensors may include a number of cameras which may be configured to capture image data of the cargo trailer (i.e., trailer)); and 
an electronic controller (see at least [0024]; the system includes at least one controller) configured to 
receive first data of a first portion of the trailer from at least one of the sensor and the camera at a first location relative to the trailer (see at least Fig. 4 and [0013]; sensor data is continuously received as the tractor unit (i.e., vehicle) is autonomously driven around the trailer prior to hook-up. The sensor may be a camera, and the sensor data may be retrieved at a first location relative to the trailer), 
determine, based upon the first data, a second location relative to a second portion of the trailer, wherein the second location is a different location than the first location, and the second portion is different than the first portion (see at least Fig. 4 and [0013]; because sensor data is continuously received as the tractor unit (i.e., vehicle) is autonomously driven around the trailer, the position is also changing. A second location may be any location on the route that comes after the previous location which is determined based on the previously received data as the vehicle moves along the route. Because the vehicle is moving, the captured portions of the vehicle are necessarily different), 
generate a signal to move the vehicle from the first location to the second location along a desired path, wherein the desired path is a path that is a shortest distance between the first location and the second location (see at least Fig. 4 and [0013]; autonomously moving the tractor unit (i.e., vehicle) around the trailer requires signals to various vehicle systems to move the vehicle. The vehicle is described as moving around the vehicle to collect data which is considered equivalent to the desired path as explained in the present specification at least at [0028]),
receive second data from at least one of the sensor and the camera at the second location (see at least Fig. 4 and [0013]; sensor data is continuously received as the tractor unit (i.e., vehicle) is autonomously driven around the trailer prior to hook-up. The sensor may be a camera, and the sensor data may be retrieved at a second location relative to the trailer which may occur after the first location), 
determine a characteristic of the trailer based upon the first data and the second data (see at least Fig. 4 and [0013]; trailer configuration parameters (i.e., characteristics) may be determined based on the sensor data collected while driving around the cargo trailer (i.e., first and second data)), 
determine a movement behavior of the trailer based upon the characteristic before the vehicle couples to the trailer (see at least Fig. 4 and [0012]- [0013]; the trailer configuration parameters (i.e., characteristics) are used to determine a motion planning model (i.e., movement behavior of the trailer) before the tractor unit (i.e., vehicle) couples to the cargo trailer (i.e., trailer)), and
control a movement of the vehicle based on the movement behavior of the trailer (see at least [0010]; the autonomous control of the vehicle may be based on the movement parameters of the trailer).

Claim 11 comprises essentially the same limitations as claim 1 and is rejected under the same and/or similar reasoning. 

Regarding claim 2, Wood discloses all of the limitations of claim 1. Additionally, Wood discloses wherein the electronic controller is further configured to send the generated signal to move the vehicle to a separate electronic controller of the vehicle (see at least [0030] and 

Claim 12 comprises essentially the same limitations as claim 2 and is rejected under the same and/or similar reasoning.

Regarding claim 3, Wood discloses all of the limitations of claim 2. Additionally, Wood discloses wherein the separate electronic controller is configured to control a steering system of the vehicle, a drivetrain of the vehicle, and a braking system of the vehicle to move from the first location to the second location in response to receiving the signal (see at least [0013], [0030], and [0037]; autonomous control (i.e., move the vehicle) of the vehicle may include sending signals to at least a control (i.e., a separate electronic controller) of a steering system of the vehicle during movement around the vehicle (i.e., from a first location to the second location)).

Claim 13 comprises essentially the same limitations as claim 3 and is rejected under the same and/or similar reasoning.

Regarding claim 7, Wood discloses all of the limitations of claim 1. Additionally, Wood discloses wherein the desired path between the first location and second location is determined based upon video from at least one of the sensor and the camera (see at least [0010], [0013], [0034]; the autonomous path around the vehicle includes at least first and second locations which may be determined from sensor data which may include a camera, and the camera may be a video camera).

Claim 17 comprises essentially the same limitations as claim 7 and is rejected under the same and/or similar reasoning.

Regarding claim 8, Wood discloses all of the limitations of claim 1. Additionally, Wood discloses wherein the characteristic of the trailer is at least one selected from the group consisting of a length of the trailer, a width of the trailer, a height of the trailer, a number of axles of the trailer, a number of wheels of the trailer, a trailer tongue length of the trailer, and a distance between an axle and a coupling point of the trailer (see at least [0011]; the trailer configuration parameters (i.e., characteristics) may include at least a length, width, and height of the cargo trailer (i.e., trailer), the number of wheels of the trailer, the number of axels of the trailer, etc.).

Claim 18 comprises essentially the same limitations as claim 8 and is rejected under the same and/or similar reasoning.

Regarding claim 9, Wood discloses all of the limitations of claim 1. Additionally, Wood discloses wherein the electronic controller is further configured to determine at least one characteristic of a coupling point of the trailer based upon at least one of the first and the second data (see at least [0011] and [0013]; the kingpin overhang length/bogie slider position (i.e., characteristic of a coupling point) may be determined based on collected sensor data which may include first and second data collected on a path around the trailer).

Claim 19 comprises essentially the same limitations as claim 9 and is rejected under the same and/or similar reasoning.

Regarding claim 10, Wood discloses all of the limitations of claim 1. Additionally, Wood discloses wherein the movement behavior of the trailer is further determined based upon a known movement model (see at least [0011]; the trailer configuration parameters (i.e., characteristics) may be based upon lookup information or information received from a remote trailer tracking or management resource (i.e., a known information), and the motion plan (i.e., movement behavior) is based on the trailer configurations parameters (i.e., characteristics). Because the motion plan (i.e., movement behavior) is based on the trailer configuration parameters (i.e., characteristics) which may be known parameters, the motion plan may be a known motion plan (i.e., movement behavior)).

Claim 20 comprises essentially the same limitations as claim 10 and is rejected under the same and/or similar reasoning.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of U.S. Pub. No. 2019/0071088 (hereinafter, “Hu”).

Regarding claim 4, Wood discloses all of the limitations of claim 1. However, Wood does not explicitly teach wherein generating the signal to move the vehicle from the first location to the second location includes notifying a user of the vehicle to move to the second location.
Hu, in the same field of endeavor, teaches wherein generating the signal to move the vehicle from the first location to the second location includes notifying a user of the vehicle to move to the second location (see at least [0063]; visual/audio/tactile feedback (i.e., notifying a user) to alter movement of the vehicle during the motion. A vehicle that is in motion is continually changing locations (i.e., a first location and a second location)). It would have been obvious to one of ordinary skill in the art, before the time of filing, to have modified the disclosure of Wood with the teachings of Hu in order to provide a countermeasure that helps prevent leaving the desired path; see at least Hu at [0062].

Claim 14 comprises essentially the same limitations as claim 4 and is rejected under the same and/or similar reasoning.

Regarding claim 5, the Wood and Hu combination renders obvious all of the limitations of claim 4.  Additionally, Hu, in the same field of endeavor, further teaches wherein notifying the user includes at least one selected from the group of providing an audio notification to the user and displaying a notification on a display of the vehicle (see at least [0063]; the user may receive visual, audible, and/or tactile feedback/notifications via a display or other device). It would have been obvious to one of ordinary skill in the art, before the time of filing, to have further modified the disclosure of Wood with the further teachings of Hu in order to provide a countermeasure that helps prevent leaving the desired path; see at least Hu at [0062].

Claim 15 comprises essentially the same limitations as claim 5 and is rejected under the same and/or similar reasoning.

Additional Relevant Art (Previously Presented)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2019/0322317 which relates to automatically determining dimensions to a trailer based on sensor data collected by a vehicle of the trailer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/T.P.O./Examiner, Art Unit 3663

/TYLER J LEE/Primary Examiner, Art Unit 3663